DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the claim set of April 25, 2022, claims 1, 3-6, 11, 12, 22, 23, and 26-30 are pending in the application.  Claims 2, 7-10, 13-21, 24, and 25 have previously been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Davidson on August 9, 2022.
With respect to the claims, amendments have been suggested by the Examiner during the interview.  Applicant adopted the suggestions, and the amendments are as follows for the claims submitted April 25, 2022: 

In the Claims
 For claim 1 at line 2 after “extrudate” and before “,” insert “with an increased amount of at least one fat-soluble compound without leading to an oily extrudate”.
For claim 23 at line 2 after “mixture” and before “,” insert “with an increased amount of at least one fat-soluble compound without leading to an oily extrudate”.

REASONS FOR ALLOWANCE
Claims 1, 3-6, 11, 12, 22, 23, and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance are that the Applicant’s arguments presented in the Appeal Brief filed June 24, 2022 with respect to the 35 USC 103 rejection of claims 1, 3-6, 11, 12, 22, 23, and 26-30 over McGinity WO 0235991 in view of Obae EP 2589618 have been fully considered during the Appeal Conference and are persuasive.  Additionally, proposed amendments were suggested by the Examiner in the telephonic interview of August 9, 2022 with Bryan Davidson which would place the application in condition for allowance.  Applicant’s representative adopted the suggestions, and they have been entered by Examiner’s amendment as noted above.  Thus, the rejections of record in the Final Office Action of November 24, 2021 have been overcome, and the finality of the action is withdrawn.  Accordingly, the instant application is rendered novel, nonobvious, and patentable over the prior art of record.
In the Appeal Brief, Applicant argues a relatively large amount of β-carotene must be present in an extrudate to obtain its nutritional value in comparison to vitamin A.  However, it is extremely difficult to include large amounts of β-carotene in an extrudate due to the melting properties of β-carotene.  In order to dissolve β-carotene during the extrusion process, the amount of lipid and adsorbent must be adjusted to the amount of β-carotene.  Specifically, the more β-carotene is added, the more lipid is required.  The teaching of McGinity does not direct an ordinary skilled person to a process whereby a crystalline β-carotene mixture is subjected to hot melt extrusion such that the crystallinity of the β-carotene is lost and actually become amorphous.  Obae does not disclose or suggest the techniques employed in the hot melt extrusion of a β-carotene containing mixture that would cure the deficiencies with respect to McGinity.
These arguments are persuasive.  McGinity in view of Obae fails to teach the claimed quantity of β-carotene.  McGinity teaches colorant, such as β-carotene, may be used to impart color to the pharmaceutical preparations (P23, L17-23).  Although McGinity teaches the amount of coloring agent used will vary as desired (P23, L24), the use of β-carotene as colorant suggests that the amount of β-carotene used would be minor in comparison to the claimed quantity.  Obae does not remedy McGinity.  Thus, the combination of McGinity in view of Obae does not teach the processes of independent claims 1 and 23.
Additionally, none of the prior art references teach a process that produces a solid extrudate comprising β-carotene and an increased amount of at least one fat-soluble compound that is not oily as presently claimed.  As recognized by the Applicant, including a large amount of β-carotene into an extrudate is only possible in the presence of a lipid as recited in the pending claims.  However, if a large amount of β-carotene and lipid are included in an extrudate, then leakage of lipid droplets containing the β-carotene from the solid extrudate is observed.  McGinity does not direct one of ordinary skill in the art to a process such that the surface of the extrudate is not unreasonably oily.  
In light of the decision, it is clear that the rejection of record is untenable and thus, the present claim is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791